


EXECUTION VERSION
AGREEMENT OF RESIGNATION, APPOINTMENT AND ACCEPTANCE
This AGREEMENT OF RESIGNATION, APPOINTMENT AND ACCEPTANCE (this “Agreement”),
dated as of September 5, 2013 (the “Effective Date”), by and among AVIS BUDGET
GROUP, INC., a corporation duly organized and existing under the laws of State
of Delaware (“the “Issuer”), THE BANK OF NOVA SCOTIA TRUST COMPANY OF NEW YORK,
a trust company duly organized and existing under the laws of the State of New
York, as the retiring trustee under the Indenture referred to below (the
“Retiring Trustee”), and DEUTSCHE BANK TRUST COMPANY AMERICAS, a corporation
duly organized and existing under the laws of the State of New York, as the
successor trustee under the Indenture referred to below (the “Successor
Trustee”).
WHEREAS, the Issuer and the Retiring Trustee are parties to that certain
indenture (as amended and supplemented), dated as of October 13, 2009 (the
“Indenture”), pursuant to which the Issuer issued its 3.50% Convertible Senior
Notes due 2014 (the “Notes”), of which $77,073,000 aggregate principal amount of
the Notes are outstanding, as of the date hereof;
WHEREAS, the Retiring Trustee has been acting as Trustee, Note Registrar, Paying
Agent, Conversion Agent and in certain other capacities under the Indenture;
WHEREAS, pursuant to Section 710 of the Indenture, the Retiring Trustee has
provided notice to the Issuer of its resignation as Trustee and its other
capacities under the Indenture with respect to the Notes;
WHEREAS, the Issuer desires to appoint the Successor Trustee as successor
Trustee, Note Registrar, Paying Agent and Conversion Agent and in all other
capacities in which the Retiring Trustee serves under the Indenture, and the
Successor Trustee is willing to accept such appointments; and
WHEREAS, the Indenture provides that the successor Trustee appointed under the
Indenture shall succeed to and become vested with all the rights, powers, trusts
and duties of the retiring Trustee, and that the retiring Trustee shall be
discharged from its duties and obligations thereunder upon the acceptance by the
successor Trustee of its appointment.


NOW, THEREFORE, in consideration of the covenants herein contained, and other
good and valuable consideration, the receipt of which is hereby acknowledged,
the parties hereto agree as follows (capitalized terms used but not otherwise
defined in this Agreement shall have the definitions given to such terms in the
Indenture):
1.
Pursuant to the terms of the Indenture, the Retiring Trustee has notified the
Issuer of its resignation as Trustee, Note Registrar and Paying Agent under the
Indenture.



2.
Pursuant to the terms of the Indenture, effective as of the Effective Date, the
Issuer hereby appoints the Successor Trustee as Trustee under the Indenture and
as successor to the Retiring Trustee in any other capacity in which the Retiring
Trustee acts pursuant to the Indenture, and the Issuer hereby confers to the
Successor Trustee all of the rights, title, interests, capacities, privileges,
duties and responsibilities in such capacities under the Indenture.



3.
Effective as of the Effective Date, the Retiring Trustee hereby assigns,
transfers, delivers and confers to the Successor Trustee all of its rights,
title and interest under the Indenture including, without limitation, all of its
rights, title, powers, trusts, protections, indemnities, immunities, interests,
capacities, privileges, duties and responsibilities as Trustee, Paying Agent,
Note Registrar, Conversion Agent and in any other capacity in which the Retiring
Trustee acts pursuant to the Indenture.



4.
Effective as of the Effective Date, the Successor Trustee hereby accepts its
appointment as successor Trustee, Note Registrar, Paying Agent and Conversion
Agent and in all other capacities in which the


87986-0002/LEGAL27693344.3

--------------------------------------------------------------------------------




Retiring Trustee serves under the Indenture and agrees that, as of the Effective
Date, it shall become vested with all the rights, title, powers, trusts,
protections, indemnities, immunities, interests, capacities, privileges, duties
and responsibilities of the Retiring Trustee with like effect as if originally
named as Trustee, Note Registrar, Paying Agent and Conversion Agent and in such
other capacities in which the Retiring Trustee serves under the Indenture;
provided, however, that, notwithstanding any term herein or elsewhere to the
contrary, the Successor Trustee does not hereby assume or agree to, and nothing
herein shall be construed to transfer or impose upon the Successor Trustee, any
of the foregoing obligations, duties, responsibilities or trusts arising or
existing prior to the Effective Date, or any liabilities of the Retiring Trustee
or obligations of the Retiring Trustee to be performed prior to the Effective
Date (whether in its capacity as predecessor in any of such capacities or
otherwise arising from any actions or omissions of the Retiring Trustee). The
resignation, appointment and acceptance effected hereby shall become effective
as 5:00 p.m. New York City time on the Effective Date; provided however, that
the resignation of the Retiring Trustee as Paying Agent and Registrar under the
Indenture shall be effective upon ten (10) business days after the Effective
Date.


5.
Effective as of the Effective Date, the Successor Trustee shall serve as
Trustee, Note Registrar, Paying Agent and Conversion Agent and any other
capacity in which the Retiring Trustee acts pursuant to the Indenture, as set
forth in the Indenture, and its designated corporate trust office shall be
located at 60 Wall Street, 27th Floor, mail Stop NYC60-2710, New York, New York
10005, or such other address as may be specified in writing by the Successor
Trustee to the Issuer from time to time.



6.
On or as soon as reasonably practicable after the Effective Date, the Retiring
Trustee shall transfer and deposit with the Successor Trustee all money and
property, if any, then held by the Retiring Trustee under the Indenture using
the Successor Trustee’s wire instructions as set forth in Exhibit A hereto.
After the Effective Date, the Retiring Trustee shall transfer and deposit with
the Successor Trustee all money and property that the Retiring Trustee receives
which were required by the terms of the Indenture to be held by the Retiring
Trustee using the Successor Trustee’s wire instructions set forth in Exhibit A
hereto or otherwise provided to the Retiring Trustee.



7.
On or as soon as reasonably practicable after the Effective Date, the Retiring
Trustee shall provide to the Successor Trustee originals, if available, or
copies of all documents, materials, information and reports as more fully
described and listed on Exhibit B attached hereto and incorporated herein by
this reference (the “Information”), in each case to the extent such Information
is in the possession of the Retiring Trustee. From and after the Effective Date,
the Retiring Trustee further agrees that it will, upon reasonable request of the
Successor Trustee, (1) provide to the Successor Trustee any additional
information (other than with respect to internal or privileged information) in
the possession of the Retiring Trustee relating to the Notes or the Indenture,
(2) cooperate with the Successor Trustee to resolve any issues that arise with
respect to the Information and (3) cooperate with any reasonable request by the
Successor Trustee to more fully vest or confirm in the Successor Trustee the
rights, title, powers, trusts, protections, indemnities, immunities, interests,
capacities, privileges, duties and responsibilities of the Retiring Trustee in
the Indenture assigned hereby. The Successor Trustee understands and agrees that
the Retiring Trustee makes no representation or warranty regarding the accuracy
or completeness of any Information or such additional information.



8.
On or as soon as reasonably practicable after the Effective Date, the Successor
Trustee shall cause a notice, substantially in the form of Exhibit C hereto, to
be sent to each Holder of the Notes.



9.
Each party hereto agrees that the Successor Trustee may conclusively rely on the
Information for all purposes, without further inquiry, verification or
independent investigation of any kind, including, without limitation, for
purposes of carrying out its obligations as Successor Trustee. In addition, each
party hereto hereby expressly agrees that the Successor Trustee shall have no
liability for any failure, inability or delay on its part in performing or
observing any duties, obligations or responsibilities in its capacity as
Successor Trustee due to or resulting from any delay, failure or inability on
the part of the


87986-0002/LEGAL27693344.3

--------------------------------------------------------------------------------




Retiring Trustee in delivering any of the Information and materials, or any
other deliverable required to be delivered by the Retiring Trustee to the
Successor Trustee hereunder. To the extent set forth in the Indenture, the
Retiring Trustee shall remain liable to the other parties thereto for any
unreasonable delay, failure or inability in performing or observing any duties,
obligations or responsibilities on its part under the Indenture arising prior to
the Effective Date.


10.
The Issuer hereby represent and warrant to the Successor Trustee as follows:



a.    It is validly organized and existing under the laws of the jurisdiction of
its organization or incorporation;


b.    The Indenture was duly executed and delivered by the Issuer and
constitutes the legal, valid and binding obligations of the Issuer, enforceable
against the Issuer in accordance with its terms, except as the enforceability of
the Indenture may be limited by bankruptcy, insolvency, reorganization,
fraudulent conveyance or transfer, moratorium and similar laws affecting
creditors’ rights generally and subject to general principles of equity;


c.    The Notes were validly and lawfully issued;


d.    It has performed or fulfilled each covenant, agreement and condition on
its part to be performed or fulfilled under the Indenture; and


e.    Promptly after the execution and delivery of this Agreement, it will mail
or cause to be mailed to each note holder a Notice of Resignation of Trustee and
a Notice of Appointment of Successor Trustee.




11.
The Retiring Trustee hereby represents and warrants to the Successor Trustee as
follows:



a.
To the best of its knowledge, no Event of Default and no event which, after
notice or lapse of time or both, would become an Event of Default has occurred
and is continuing under the Indenture;



b.
No covenant or condition contained in the Indenture has been waived by the
Retiring Trustee or, to the knowledge of Responsible Officers of the Retiring
Trustee, by the Holders of the percentage in aggregate principal amount of the
Notes required by the Indenture to effect any such waiver;



c.
The Retiring Trustee has not, and as of the Effective Date will not have, as
Trustee, entered into any supplement or amendment to the Indenture, except as
set forth on Exhibit D attached hereto;



d.
All conditions precedent relating to the appointment of the Successor Trustee
under the Indenture, that are required to be performed by the Retiring Trustee
have been complied with by the Retiring Trustee; and



e.
It has lawfully and fully discharged its duties under the Indenture.



12.
The Successor Trustee hereby represents and warrants to the Retiring Trustee and
to the Issuer that it is eligible under Section 709 of the Indenture and
qualified and eligible under the Trust Indenture Act of 1939, as amended to
date, to serve as Trustee under the Indenture and that it has the corporate
power and authority to perform the duties and obligations of the Trustee under
the Indenture and in all other capacities in which it or its affiliates perform
under the Indenture.



13.
Each of the parties hereto hereby represents and warrants for itself that as of
the date hereof, and the Effective Date:




87986-0002/LEGAL27693344.3

--------------------------------------------------------------------------------




a.
it has power and authority to execute and deliver this Agreement and to perform
its obligations hereunder; and



b.
this Agreement has been duly authorized, executed and delivered by it and
constitutes its legal, valid and binding obligation and is enforceable against
it, except as may be limited by bankruptcy, insolvency, reorganization,
fraudulent conveyance or transfer, moratorium and similar laws affecting
creditors’ rights generally and subject to general principles of equity.



14.
The parties hereto agree that this Agreement does not constitute an assumption
by the Successor Trustee of any liability of the Retiring Trustee arising out of
any actions or inaction by the Retiring Trustee, prior to the Effective Date in
performance (or non-performance) of its duties under the Indenture.



15.
The parties hereto agree that as of the Effective Date all references to the
Retiring Trustee as Trustee, Note Registrar, Paying Agent, Conversion Agent or
any other capacity in which the Retiring Trustee acts pursuant to the Indenture
shall be deemed to refer to the Successor Trustee.



16.
This Agreement may be executed in any number of counterparts, each of which
shall be an original, but which counterparts, shall together constitute but one
and the same instrument. The exchange of copies of this Agreement and of
signature pages by facsimile or PDF transmission shall constitute effective
execution and delivery of this Agreement as to the parties hereto and may be
used in lieu of the original Agreement for all purposes.



17.
All notices, requests and other communications to any party hereunder shall be
in writing (including facsimile and electronic transmission in PDF format) and
shall be given to such party, addressed to it, as set forth below:



If to the Issuer:


Avis Budget Group, Inc.
6 Sylvan Way
Parsippany, NJ 07054
Attention: Bryon Koepke
Email: bryon.koepke@avisbudget.com
Fax: 973-496-1241
Phone: 973-496-5378


If to the Retiring Trustee:
The Bank of Nova Scotia Trust Company of New York
One Liberty Plaza
165 Broadway, 23rd floor
New York, NY 10006
Attention: Trust Administration
Email: warren.goshine@scotiabank.com
Fax: (212) 225-5436
Phone: (212) 225-5279


If to the Successor Trustee:


Deutsche Bank Trust Company Americas
Trust and Agency Services

87986-0002/LEGAL27693344.3

--------------------------------------------------------------------------------




60 Wall Street, 27th Floor
Mail Stop: NYC60-2710
New York, New York 10005
USA
Attn: Corporates Team, Avis
Facsimile: (732) 578-4635


With a copy to:


Deutsche Bank National Trust Company
for Deutsche Bank Trust Company Americas
Trust and Agency Services
100 Plaza One – 6th Floor
Mail Stop: JCY03-0699
Jersey City, NJ 07311-3901
USA
Attn: Corporates Team, Avis
Facsimile: (732) 578-4635




18.
This Agreement shall be governed by and construed in accordance with the laws of
the State of New York. The parties hereto hereby irrevocably submit to the
non-exclusive jurisdiction of any New York State or federal court sitting in the
Borough of Manhattan in The City of New York in any action or proceeding arising
out of or relating to this Agreement, and the parties hereto hereby irrevocably
agree that all claims in respect of such action or proceeding may be heard and
determined in such New York State or federal court. The parties hereto hereby
irrevocably waive, to the fullest extent that they may legally do so, the
defense of an inconvenient forum to the maintenance of such action or
proceeding. The parties hereto irrevocably consent to the service of any and all
process in any action or proceeding by the mailing or delivery of copies of such
process at their respective offices set forth in Section 18 hereof. The parties
hereto agree that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.



19.
Nothing contained in this Agreement shall in any way affect the obligations or
rights of the Issuer under the Indenture. This Agreement shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and assigns.



20.
Fees paid in advance, if any, to the Retiring Trustee shall be credited to any
current fees owed the Retiring Trustee for the period through and including the
Effective Date, and the balance of such fees, if any, paid to but unearned by
the Retiring Trustee for any period after the Effective Date shall be
transferred by the Retiring Trustee to the Successor Trustee on the Effective
Date using the Successor Trustee’s wire instructions as set forth on Exhibit A
hereto, for deposit by the Successor Trustee. The fees payable by the Issuer on
and after the Effective Date shall henceforth be invoiced by and paid to the
Successor Trustee at such address and account as shall hereafter be provided by
the Successor Trustee to the Issuer. The indemnification provisions set forth in
the Indenture for the benefit of the Retiring Trustee shall survive the
execution hereof and will remain in effect after the Effective Date.



21.
The parties hereto acknowledge that, in accordance with Section 326 of the USA
Patriot Act, and in order to help fight the funding of terrorism and money
laundering, the Successor Trustee, like all financial institutions, is required
to obtain, verify and record information that identifies each person or legal
entity that establishes a relationship or opens an account with the Successor
Trustee. The Issuer agrees that it will provide the Successor Trustee with such
information as it may request in order for the Successor Trustee to satisfy the
requirements of the USA Patriot Act.


87986-0002/LEGAL27693344.3

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their duly authorized officers, all as of the date and year first
above written.




AVIS BUDGET GROUP, INC.
   
By: /s/ David B. Wyshner        
Name: David B. Wyshner
Title: Senior Executive Vice President
and Chief Financial Officer

87986-0002/LEGAL27693344.3

--------------------------------------------------------------------------------






 
 
 
THE BANK OF NOVA SCOTIA TRUST COMPANY OF NEW YORK, as Retiring Trustee
 
 
 
 

By: /s/ John F. Neylan
Name: John F. Neylan
Title: Trust Officer

87986-0002/LEGAL27693344.3

--------------------------------------------------------------------------------






 
 
 
 


DEUTSCHE BANK TRUST COMPANY AMERICAS
By: DEUTSCHE BANK NATIONAL TRUST COMPANY, as Successor Trustee
 
 
By:
 
/s/ Jacqueline Bartnick
Name:
Title:
 
 Jacqueline Bartnick
 Director



By: /s/ Linda Reale      
Name: Linda Reale
Title: Vice President




87986-0002/LEGAL27693344.3

--------------------------------------------------------------------------------






Exhibit A


Deutsche Bank Trust Company Americas
New York, NY 10005
ABA # 021001033
Account # 01419647
For the Account of: NYLTD Funds Control New York
Ref: Avis





87986-0002/LEGAL27693344.3

--------------------------------------------------------------------------------






Exhibit B
DOCUMENTS, MATERIALS, INFORMATION AND REPORTS TO BE PROVIDED:


GENERAL


1.
A set of closing documents (on a CD or in hard-copy form) to the extent received
by the Retiring Trustee and each amendment and supplemental Indenture, if any
received by it.


2.
Copies of all notices sent by Retiring Trustee to Holders of the Notes pursuant
to the terms of the Indenture.


3.
The original Notes registered in the name of and held on behalf of Cede & Co
(the “Global Notes”).


 
 

REGISTER AND TAX INFORMATION:


1.    DTC fast balances as of last payment date and any transfers or changes in
position thereafter.



2.    Printout of register database.
 
3.    The current remaining principal amount of the Securities, together with a
record of any prior adjustments to the remaining principal amount.


4.    Copies of any written notices received from Holders or beneficial owners.


87986-0002/LEGAL27693344.3

--------------------------------------------------------------------------------






Exhibit C


AVIS BUDGET GROUP, INC.


NOTICE TO HOLDERS
3.50% Convertible Senior Notes Due 2014 (CUSIP No. ________)




September__, 2013




Dear Noteholder:


Reference is made to the Indenture, dated as of October 13, 2009 (the
“Indenture”), by and between Avis Budget Group, Inc., a corporation duly
organized and existing under the laws of State of Delaware (the “Issuer”) and
Deutsche Bank Trust Company Americas, a New York banking corporation as
successor trustee (the “Trustee”) to The Bank of Nova Scotia Trust Company of
New York (the “Retiring Trustee”), as amended and supplemented pursuant to which
the Issuer’s 3.50% Convertible Senior Notes Due 2014 (the “Notes”) were issued.
Capitalized terms used but not otherwise defined herein have the meanings
ascribed to them in the Indenture.
Pursuant to Section 109 of the Indenture, the Issuer hereby notifies you that
(i) the Retiring Trustee has notified the Issuer of its resignation as trustee
under the Indenture with respect to the Notes and (ii) Deutsche Bank Trust
Company Americas, with its Corporate Trust Office located at 100 Plaza One,
Mailstop JCY03-0699 Jersey City, New Jersey 07311-3901 has been appointed by the
Issuer as successor Trustee under the Indenture with respect to the Notes.


The Issuer has requested that the Trustee deliver this notice on behalf of the
Issuer to each Holder on the date hereof.

87986-0002/LEGAL27693344.3

--------------------------------------------------------------------------------






Exhibit D


None

87986-0002/LEGAL27693344.3